UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BRYAN FERNANDEZ, et al.,                                       :

                          Plaintiffs,                        :     16 Civ. 2762 (GWG)

        -v.-                                                 :     ORDER

HR PARKING INC., et al.,                                     :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

         The Court issues this order to offer the parties an option as to trial scheduling. As you
know, the June 14 start date will be available only if another trial cancels, as described in the
Court’s previous order (Docket # 154). Today, the Clerk’s Office informed the undersigned that
there is an open available trial start date on Monday, June 21, 2021. That is, there is no other
trial scheduled for June 21. Thus, if the trial in this case were scheduled for June 21, it could not
be “bumped” by another trial.

       The Court is prepared to leave the trial scheduled for June 14, 2021, which, as described
above, is not a guaranteed date. However, if the parties would prefer the guaranteed trial date of
June 21, 2021, the Court can schedule the trial for June 21 (with a caveat mentioned in the
footnote below).1

       The parties should be aware that there is no option to keep both dates. Also, we must
make a decision on the June 21 date by Wednesday afternoon, June 2, 2021.

         Accordingly, the parties shall consult with each other. If all parties agree to adjourn the
trial start date to June 21, 2021, they should file a joint letter on ECF so stating by 2:00 p.m. on
Wednesday, June 2. The Court will not adjourn the start date unless all parties agree. Thus, in
the absence of an agreement (and the timely filing of the letter), the trial will remain scheduled
for June 14.

        SO ORDERED.

Dated: May 28, 2021
       New York, New York




        1
          There is a small chance that the Court may have a personal obligation for one day or a
day and a half during the period that begins June 21. If that occurred, the trial would not take
place on that day (and/or half-day) and would resume immediately thereafter.
2
